Citation Nr: 0416222	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection claim for a headache 
disability.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran had active service from August 1962 to August 
1965, with two years prior active service.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 decision of the Cleveland, Ohio 
Regional Office (RO) that held that new and material evidence 
had not been received to reopen a claim for service 
connection for a headache disability.

FINDINGS OF FACT

1.  By a rating action in October 1998, the RO denied service 
connection for a headache disability.  The veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

2.  Evidence added to the record since the October 1998 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, raises a reasonable 
possibility of substantiating the veteran's claim, and 
consists of supplemental service medical records.


CONCLUSIONS OF LAW

1.  The RO's decision of October 1998, which denied service 
connection for a headache disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a headache 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

With respect to notice, a December 2002 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim to reopen.  
Indeed, in a letter issued in April 2004, the VA requested 
that the veteran send additional evidence regarding his 
appeal to the Board.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

The Old Evidence

In a report of medical history, conducted in conjunction with 
the veteran's August 1960 enlistment examination, the veteran 
reported that he often had headaches.

In a September 1960 report of medical history, conducted in 
conjunction with an airborne examination, the veteran 
reported a history of frequent or severe headaches.

In a service medical record dated in March 1962, the veteran 
indicated that he had a several year history of intermittent, 
persistent headaches.  

A November 1963 service medical record reveals that the 
veteran complained of and was treated for rhinitis and 
headaches.

A March 1965 service medical record indicates that an x-ray 
was taken of the veteran's skull and neck.  An examination of 
the veteran's skull revealed that the bony tables were 
intact, that the sella turcica, sphenoid, and petrous ridges 
appeared normal, that there was no evidence of increased 
intracranial pressure, and that no abnormal intracranial 
calcifications were seen.  The examiner concluded that the 
veteran's skull was normal.

In a report of medical history completed in conjunction with 
examination for separation from service, in August 1965, the 
veteran denied he had, or ever had, frequent or severe 
headaches.  Physical examination was unremarkable relative to 
the disability at issue.

In a December 1990 VA outpatient treatment record, the 
veteran noted that he had a one and a half year history of 
frontal headaches, which were usually felt in the afternoon, 
were associated with blurred vision and some light 
headedness, and were relieved with Medipren.

A March 1991 VA outpatient treatment record reveals that the 
veteran complained of and was treated for an upper 
respiratory infection with headaches.

An August 1992 VA outpatient treatment record shows that the 
veteran complained of experiencing eight-hour long headaches 
for two weeks.  The veteran reported that Tylenol relieved 
some of the pain and that he had not experienced any nausea, 
vomiting, or blurred vision.

The veteran submitted to a VA examination in September 1998.  
He reported that he had been in a bicycle accident in Okinawa 
in 1964 and had suffered a head injury, which caused bleeding 
from his head and required stitches on the left side of his 
head.  The veteran indicated that it was after this accident 
that he developed a problem with headaches.  He also stated 
that he experienced mild, dull, throbbing, frontal headaches, 
about three to four times a week, that they were usually 
associated with feeling stressed out, and that they mostly 
occurred in the mornings.  The veteran further reported that 
he would occasionally see some spots when the headaches were 
particularly bad, that he rarely had any nausea associated 
with the headaches, and that, at times, he would hear people 
talking (which were presumably auditory hallucinations).  The 
examiner's impression of the veteran's condition was 
musculoskeletal headaches.

The October 1998 RO Decision

By rating action dated in October 1998, the RO denied the 
veteran's claim for service connection for a headache 
disability on the grounds that the service medical records 
did not show the existence of a chronic headache disorder 
during active duty.  Notice of the determination, along with 
his appellate rights, were issued that same month.  No appeal 
was taken from that determination.  As such, it is final.  38 
U.S.C.A. § 7105.

The Additional Evidence

Additional service medical records, dated in March and April 
1965, reveal that the veteran was admitted to an Army 
hospital in March 1965 and was diagnosed with a cerebral 
concussion and grand mal seizures, which were secondary to 
acute alcoholic intoxication.  It was reported that the 
injury was accidentally incurred in March 1965 when the 
veteran fell of a bicycle in Koza, Okinawa. 



Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Legal Analysis

The Board finds that the service medical records dated from 
March 1965 to April 1965, which were submitted subsequent to 
the October 1998 RO determination, are new because they were 
not of record at the time of the prior final RO denial in 
October 1998.  These records are material because when 
considered by themselves or with previous evidence of record, 
they relate to the unestablished fact of whether or not the 
veteran sustained a head injury during active service.  
Moreover, the additional evidence raises a reasonable 
possibility of substantiating the veteran's claim that his 
current headache disability is related to the head injury 
that he sustained while in service.  As such, the Board finds 
that this evidence is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the Board concludes that the 
service medical records dated from March 1965 to April 1965, 
which were received subsequent to the October 1998 RO denial, 
are new and material and the claim for service connection for 
a headache disability is reopened.  Further, where the new 
and material evidence consists of a supplemental report from 
the service department, received after a decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c) (2003).


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a headache 
disability, the appeal, to this extent, is granted.


REMAND

The veteran's claims file contains an enlistment examination 
and other service medical records dating back to August 1960.  
Further, the veteran's DD 214 and a National Personnel 
Records Center (NPRC) Request for Information list the 
veteran's period of service as being between August 25, 1962 
to August 25, 1965, with two years prior active service.  
Specifically, the DD 214 indicates that the veteran had three 
years of net service for the period from 1962 to 1965, and 
five years and thirteen days of total active service.  The 
Board finds that because there is a discrepancy between the 
periods of service listed on the veteran's DD 214 and the 
dates listed on the veteran's enlistment examination, an 
attempt should be made to obtain verification of the 
veteran's specific periods of active duty for training and 
inactive duty training, as these may have a bearing on the 
claim.  

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The veteran's service medical records reflect that the 
veteran reported a medical history of headaches, in 
conjunction with examination for entrance into service, as 
well as complained of headaches during service.  The reports 
of physical examination conducted at those times did not note 
any headache disability.  The claims file also reflects that 
the veteran has undergone treatment for his headaches at 
outpatient VA facilities since December 1990.  However, the 
examiners, in these examinations, did not comment on the 
nature or etiology of the veteran's disability or provide a 
nexus opinion.  In light of the fact that there has been no 
opinion as to the nature and etiology of any current headache 
disability and the fact that a headache disability may have 
preexisted service, the Board finds that an attempt should be 
made to secure all records of treatment of headaches prior to 
service, as well as a clinical opinion as to nature and 
etiology of any current headache disability, to include 
aggravation of any headache disability demonstrated to have 
existed prior to service.  

On VA examination in September 1998, the veteran reported 
that he was currently receiving Social Security disability 
benefits because of an inability to work.  The record does 
not contain a copy of such disability determination, nor the 
clinical records utilized in reaching such determination.  
Such records may be useful in adjudicating the issue on 
appeal.  



Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his headache 
disability prior to, and since, his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The RO should contact the Social 
Security Administration and request a 
copy of any disability benefits 
determination regarding the veteran to 
include all clinical records considered 
in reaching such determination.  

3.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of any current headache 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any preexisting 
headache disability was aggravated by the 
veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the veteran's 
current headache disability is 
etiologically related to his service in 
the military.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

		4.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



